            CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 1 of 7




                       NITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Robert Brent,

         Plaintiff,                            Case No. 0:21-cv-1352
vs.

Principal Life Insurance Company,              COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Principal Life Insurance Company may be found in this district. In

particular, Principal Life Insurance Company is registered as a corporation with

the State of Minnesota, conducts ongoing business with Minnesota residents,



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
         CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 2 of 7




employs Minnesota residents, has extensive contacts within Minnesota, and

accordingly is found within Minnesota.

   3. On information and belief, Defendant Principal Life Insurance Company

insures employee benefit plan (“Plan”) that Diverse Concepts, Inc. created and

maintains to provide its employees with income protection should they become

disabled.

   4. On information and belief, Defendant Principal Life Insurance Company

is a corporation organized and existing under the laws of the State of Iowa, and

is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Diverse Concepts, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number GLT 1062676 which was issued by

Principal Life Insurance Company to Diverse Concepts, Inc. to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Principal Life Insurance Company both funds

the Plan and decides whether participants will receive benefits under the Plan.



                                         2
          CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 3 of 7




Accordingly, Principal Life Insurance Company has a conflict of interest,

which must be considered when determining whether its denial of Plaintiff’s

benefits was proper.2

    9. Principal Life Insurance Company’s interest in protecting its own assets

influenced its decision to deny Plaintiff’s application for disability benefits.

    10.      The Plan is an ERISA welfare benefit plan.

    11.      Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.      Plaintiff became disabled under the terms of the Plan’s policy on or

about November 29, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.      Plaintiff submitted a timely claim to Principal Life Insurance

Company for disability benefits.

    14.      Principal Life Insurance Company initially denied Plaintiff’s claim.

Plaintiff appealed this denial, and his claim was subsequently approved.

Defendant then proactively denied Plaintiff’s claim again in the fall of 2019 for



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
            CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 4 of 7




a benefit end date of February 2020. On February 28, 2020 Principal Life

Insurance Company cancelled Plaintiff’s disability benefits. Plaintiff appealed

Principal Life Insurance Company’s decision, but Principal Life Insurance

Company denied Plaintiff’s appeal on May 24, 2021.

   15.         Plaintiff provided Principal Life Insurance Company with

substantial medical evidence demonstrating he was eligible for disability

benefits.

   16.         Principal Life Insurance Company’s decision to deny disability

benefits was arbitrary, capricious, unreasonable, irrational, wrongful, contrary

to the terms of the Plan, contrary to the evidence and contrary to law, as

demonstrated by the following non-exhaustive examples:

            a. Principal Life Insurance Company relied on the opinion of a

               medical professional who was financially biased by his/her

               relationship with Principal Life Insurance Company and as such

               unable to offer an unbiased opinion;

            b. Principal Life Insurance Company relied on the opinion of a

               medical professional that was not supported by substantial

               evidence in the claim file, and was inconsistent with the overall

               evidence in the record;




                                          4
         CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 5 of 7




         c. Principal Life Insurance Company relied on the opinion of a

             medical professional who was not qualified to refute the findings

             of Plaintiff’s physicians;

         d. Principal Life Insurance Company ignored obvious medical

             evidence and took selective evidence out of context as a means to

             deny Plaintiff’s claim;

         e. Principal Life Insurance Company ignored and/or misrepresented

             the opinions of Plaintiff’s treating physicians.

   17.       Principal Life Insurance Company abused its discretion in denying

Plaintiff’s claim.

   18.       This claim is subject to a de novo review by the Court.

   19.       The decision to deny benefits was wrong under the terms of the

Plan.

   20.       The decision to deny benefits was not supported by substantial

evidence in the record.

   21.       Principal Life Insurance Company’s failure to provide benefits due

under the Plan constitutes a breach of the Plan.

   22.       Principal Life Insurance Company’s failure to provide Plaintiff

with disability benefits has caused Plaintiff to be deprived of those benefits

from February 27, 2020 to the present. Plaintiff will continue to be deprived of



                                          5
          CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 6 of 7




those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   23.       Principal Life Insurance Company’s denial of benefits under the

Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue this action.

Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these costs and

fees.

   24.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Principal Life Insurance Company to adjudicate Plaintiff’s claim in

a manner consistent with the terms of the Plan.

        WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

   1. A finding in favor of Plaintiff against Defendant;




                                         6
         CASE 0:21-cv-01352-NEB-HB Doc. 1 Filed 06/08/21 Page 7 of 7




  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits;

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.

Dated:      6/08/2021                RESPECTFULLY SUBMITTED,

                                     By: /s/ Zachary Schmoll

                                     Zachary Schmoll (MN Bar # 0396093)
                                     FIELDS LAW FIRM
                                     9999 Wayzata Blvd
                                     Minnetonka, MN 55305
                                     Office: 612-370-1511
                                     Zach@Fieldslaw.com

                                     Attorneys for Plaintiff




                                        7
